Title: To John Adams from John Bondfield, 14 May 1782
From: Bondfield, John
To: Adams, John



Bordeaux 14 May 1782
Sir

By an Express which past this City on Sunday and by all the Letters by yesterdays post from Spain we are informd America has declared War against Portugal and Hostilities are commenct by the Capture of Six rich Brazil Ships which they name—Captain Paul Jones is said to be the Hero. The Portuguese Consul at Bayonne has sent orders to all Captains at this Port sailing under portuguese Colours to wait Instructions from Lisbon. Premiums on Portuguese Vessels have risen from 4 1/4 to 30 ⅌Cent. This information is said to be brought by an American Schooner arrived in Spain. This intelegence I thought it my Duty to Inform you.

I have the Honor to be with due respect Sir Your most Obedient Humble servant

John Bondfield

